Case 3:20-cv-00665-BJD-MCR Document 19 Filed 11/25/20 Page 1 of 4 PageID 77




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION

MERVIN G. RHODES,

                  Plaintiff,

v.                                              Case No. 3:20-cv-665-J-39MCR

CITY OF JACKSONVILLE,
FLORIDA, et al.,

                 Defendants.
_______________________________

                                   ORDER


      Plaintiff, an inmate of the Florida penal system, is proceeding on a pro

se civil rights complaint against the City of Jacksonville and three unnamed

individuals for the alleged taking of his property without just compensation

(Doc. 1). Before the Court is Plaintiff’s “Request for Immediate Restraint from

Officials at Hamilton Correctional Inst[itution] or Preliminary Injunction”

(Doc. 16; Motion).1 In the motion, Plaintiff complains that prison officials are

inhibiting his access to the courts and threatening him.2 See Motion at 2-3. He

asserts an officer in the mail room refused to mail documents to the Attorney


      1Plaintiff filed the same motion in a habeas action he has pending before
this Court, Case No. 3:20-cv-19-J-34MCR.
      2 In light of Plaintiff’s allegations, the Court issued the Amended
Standing Order Notifying Institution Regarding Inmate Claim of Suicidal
Intent or other Imminent Physical Harm (Doc. 17).
Case 3:20-cv-00665-BJD-MCR Document 19 Filed 11/25/20 Page 2 of 4 PageID 78




General and threatened him in 2019. Id. at 1. More recently, on November 16,

2020, Plaintiff was denied time in the law library and sent to disciplinary

confinement, allegedly because he requested grievances to complain that the

officer assigned to take inmates to their scheduled call-outs for library time fell

asleep. Id. at 2. As relief, Plaintiff seeks immediate restraint, transfer, or

separation from officers at Hamilton Correctional Institution. Id. at 5.

      Injunctive relief, whether in the form of a temporary restraining order

or a preliminary injunction, “is an ‘extraordinary and drastic remedy,’ and [the

movant] bears the ‘burden of persuasion.’” Wreal, LLC v. Amazon.com, Inc.,

840 F.3d 1244, 1247 (11th Cir. 2016) (quoting Siegel v. LePore, 234 F.3d 1163,

1176 (11th Cir. 2000)). To demonstrate entitlement to injunctive relief, a

movant must show the following four prerequisites:

            (1) a substantial likelihood of success on the merits; (2)
            that irreparable injury will be suffered if the relief is
            not granted; (3) that the threatened injury outweighs
            the harm the relief would inflict on the non-movant;
            and (4) that entry of the relief would serve the public
            interest.

Schiavo ex rel. Schindler v. Schiavo, 403 F.3d 1223, 1225-26 (11th Cir. 2005).

With respect to the second prerequisite, “the asserted irreparable injury ‘must

be neither remote nor speculative, but actual and imminent.’” Siegel, 234 F.3d

at 1176. Moreover, the request for injunctive relief must be related to the

claims raised in the operative complaint. See Kaimowitz v. Orlando, Fla., 122


                                        2
Case 3:20-cv-00665-BJD-MCR Document 19 Filed 11/25/20 Page 3 of 4 PageID 79




F.3d 41, 43 (11th Cir. 1997), opinion amended on reh’g, 131 F.3d 950 (11th Cir.

1997) (“A district court should not issue an injunction when the injunction in

question is not of the same character, and deals with a matter lying wholly

outside the issues in the suit.”).

      Plaintiff fails to carry his burden demonstrating injunctive relief is

warranted. He asserts no facts suggesting he will suffer irreparable injury if

an injunction does not issue, and his request for relief against officials at

Hamilton Correctional Institution is not related to the underlying civil rights

action pending against the City of Jacksonville. Additionally, district courts

generally will not interfere in matters of prison administration, including an

inmate’s custody status or location of confinement. See McKune v. Lile, 536

U.S. 24, 39 (2002) (“It is well settled that the decision where to house inmates

is at the core of prison administrators’ expertise.”). Finally, Plaintiff fails to

comply with this Court’s Local Rules, which require that a motion for

injunctive relief be supported by a verified complaint or affidavits showing the

movant is threatened with irreparable injury, describe precisely the conduct

sought to be enjoined, and include a supporting memorandum of law. See M.D.

Fla. R. 4.05(b)(1)-(4), 4.06.

      If Plaintiff believes officials at his correctional institution have violated

his constitutional rights, he should know the Court has approved the use of a

civil rights complaint form for cases filed by prisoners pursuant to 42 U.S.C. §

                                        3
Case 3:20-cv-00665-BJD-MCR Document 19 Filed 11/25/20 Page 4 of 4 PageID 80




1983. The form requires a plaintiff to include detailed information regarding

the defendants he intends to sue, the plaintiff’s litigation history, a statement

of the plaintiff’s claims and facts, and the relief the plaintiff requests. If

Plaintiff chooses to file a civil rights complaint, he should do so on the proper

form, submit a copy of the form for each defendant, and submit the filing fee or

request to proceed as a pauper.

      Accordingly, it is

      ORDERED:

      1.    Plaintiff’s Motion (Doc. 16) is DENIED.

      2.    The Clerk shall send Plaintiff a civil rights complaint form and an

affidavit of indigency form.

      DONE AND ORDERED at Jacksonville, Florida, this 24th day of

November 2020.




Jax-6
c:    Mervin G. Rhodes




                                       4
